Citation Nr: 9927353	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-32 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for pulmonary 
tuberculosis, far advanced, inactive, with tuberculous 
pleural effusion, inactive, currently evaluated as 60 percent 
disabling from October 7, 1996.

2.  Entitlement to an increased evaluation for pulmonary 
tuberculosis, far advanced, inactive, with tuberculous 
pleural effusion, inactive, evaluated as 50 percent disabling 
prior to October 7, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied an evaluation in 
excess of 50 percent for pulmonary tuberculosis, far 
advanced, inactive, with tuberculous pleural effusion, 
inactive.  The veteran appealed that determination.

In December 1997, the Board issued a decision remanding the 
case to the RO for additional development and consideration 
of rating criteria.  During the pendency of the appeal, the 
RO increased the veteran's evaluation for pulmonary 
tuberculosis, far advanced, inactive, with tuberculous 
pleural effusion, inactive, to 60 percent, effective from 
October 7, 1996.  Inasmuch as this award is not the maximum 
benefit under the rating schedule, the claim for an increased 
evaluation for this condition remains in controversy.  Hence, 
it is still a viable issue for appellate consideration by the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's pulmonary tuberculosis, far advanced, 
inactive, with tuberculous pleural effusion, inactive, has 
been inactive since April 1969.

2.  The veteran's pulmonary tuberculosis, far advanced, 
inactive, with tuberculous pleural effusion, inactive, is not 
manifested by pulmonary function testing revealing Forced 
Expiratory Volume in one second (FEV-1) value or a FEV-1 to 
Forced Vital Capacity (FVC) ratio value of less than 40 
percent of the predicted value or a Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) value of less than 40 percent of the predicted 
value or maximum oxygen consumption of 15 to 20 ml/kg/min, at 
any relevant time.  

3.  Prior to October 7, 1996, the veteran's pulmonary 
tuberculosis, far advanced, inactive, with tuberculous 
pleural effusion, inactive, was manifested by inactivity 
since 1969.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for pulmonary tuberculosis, far advanced, inactive, with 
tuberculous pleural effusion, inactive, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.89, 4.97, Diagnostic Codes 6731, 
6845 (1998).

2.  The criteria for an evaluation in excess of 50 percent 
for pulmonary tuberculosis, far advanced, inactive, with 
tuberculous pleural effusion, inactive, prior to October 7, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.89, 4.97, 
Diagnostic Code 6724 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist as required under 38 U.S.C.A. § 5107(a).

The veteran seeks an increased evaluation for his advanced 
tuberculosis.  In August 1950, the RO granted service 
connection for pneumothorax and active tuberculosis.  As the 
disease process was alternately active and inactive over the 
years, he was reevaluated on multiple occasions and rated 
between 100 percent disabled and 30 percent disabled.  In a 
rating decision dated in March 1970, the RO granted a 50 
percent rating, effective from July 1971, for far advanced, 
inactive, pulmonary tuberculosis with tuberculous pleural 
effusion.  That rating remained in effect until the RO 
granted a 60 percent rating based on new regulatory criteria 
during the instant appeal, effective from October 7, 1996.  

Shortly after the veteran submitted a claim indicating that 
his inactive pulmonary tuberculosis was more severely 
disabling than currently evaluated, both private and VA 
medical records were obtained to determine the current status 
of the veteran's tuberculosis.  VA outpatient treatment 
reports dated from June 1994 to May 1995 show treatment for 
hypoglycemia and evaluation of glaucoma.  The veteran 
reported a history of coronary artery disease.  Chest X-rays 
showed stable pleural thickening and left hemithorax.  These 
reports however, did not include treatment for the veteran's 
pulmonary tuberculosis, and findings consistently noted that 
the veteran's lungs were clear.  

Records from the veteran's treating physician, T. Jefferson 
Crane, M.D., were obtained.  Dr. Crane also submitted a 
written statement dated in January 1995 in which he indicated 
that it was impossible to tell whether the changes shown on 
X-ray represented left lung base free fluid or pleural 
parenchymal scarring.  As there were no particular pulmonary 
complaints, he determined that thoracentesis was not 
necessary.  Additional records from Michael L. Edwards, M.D., 
show treatment for heart disease.  In a statement dated in 
1991, Dr. Edwards opined that the veteran's left lung 
condition was worsened somewhat during a then-recent heart 
surgery.  

Additional written statements from Dr. Crane dated in March 
and May 1996 note the veteran's history of atherosclerotic 
heart disease, status post coronary artery bypass grafting 
and anterior myocardial infarction.  Dr. Crane noted that the 
veteran was bothered by a feeling of pressure in the lower 
left chest, but he also noted that there was no evidence of 
cor pulmonale.  Dr. Crane also noted that the veteran's X-
rays had shown a left lower lobe white out for years which 
had been presumed to be effusion.  However, he noted that an 
attempted thoracentesis in 1992 performed during coronary 
bypass surgery failed.  

Additional records show that the veteran underwent bladder 
tumor removal in December 1997.  In February 1998, Dr. Crane 
examined the veteran and issued two additional written 
statements regarding the veteran's conditions.  Examination 
revealed exertion fatigue without angina, dyspnea with stair 
climbing, and an inability to rest on his back.  The lungs 
showed classically decreased fremitus and breath sounds in 
the left lower two-thirds of the lung where the effusion was 
indicated on X-ray.  The right lung was clear.  The left apex 
was auscultated with normal breath sounds and no rales.  The 
diagnosis included ASCVD (atherosclerotic cardiovascular 
disease), diabetes mellitus, hypertension, history of 
tuberculosis with tuberculous pneumothorax induced in the 
1950's and residual left lower lung zone white out consistent 
with loculated effusion, and prior myocardial infarction.  In 
an additional statement issued that month, Dr. Crane 
indicated that he had no strong opinion regarding the 
veteran's tuberculosis issue at present.  Dr. Crane stated 
that there was every reason to expect that the veteran's 
tuberculosis could become active again.  He pointed out that 
the veteran's combined health problems were limiting.  A 
follow-up stress cardiolite test revealed submaximal heart 
rate of 56 percent predicted, good exercise capacity of 8.1 
METS, normal blood pressure, and no evidence of infarction or 
ischemia.  

Subsequent to the aforementioned Board remand, the veteran 
was afforded a VA examination for the evaluation of his 
pulmonary tuberculosis in June 1998.  At that time, he 
reported his history of tuberculosis since 1946, pneumothorax 
treatment in 1950 and subsequent treatment in multiple 
sanitoriums over the span of 22 years.  He noted that his 
last positive sputum was in 1969.  The veteran denied rest 
dyspnea although he reported shortness of breath and chest 
pain on walking about a half mile at a moderate pace.  He had 
no cough or hemoptysis.  His weight was stable.  He reported 
being treated for pneumonia in December 1997.  Physical 
examination revealed oxygen saturation of 98 percent with 
room air.  His chest demonstrated decreased breath sounds in 
the left but no egophony and only slight decreased fremitus 
in the left base.  Chest X-rays revealed large left pleural 
scarring or effusion with thickening of the pleura and left 
apical capping.  There was slight evantration of the right 
hemidiaphragm as well as along the right cardiac border.  
There was scattered mild calcification in both hilum and in 
the left upper lobe area.  Pulmonary function tests showed a 
severe restrictive ventilatory defect.  Pre-bronchodilator, 
the FEV1 was 1.15 liters (36 percent of predicted).  The FVC 
was 1.48 liters (36 percent of predicted).  The ratio was 
considered normal at 78 percent of predicted.  Post-
bronchodilator, the FEV1 was 1.4 liters (44 percent of 
predicted), and the FVC was 1.74 liters (42 percent of 
predicted).  The ratio was 80 percent.  The DLCO was 29 
percent of predicted, which was corrected to 95 percent for 
low alveolar volume.  

Based on the above evidence, the RO, in a July 1998 rating 
decision, granted an increased evaluation to 60 percent for 
pulmonary tuberculosis, far advanced, inactive, with 
tuberculous pleural effusion, inactive, effective from 
October 7, 1996.  In reaching this decision, the RO rated the 
veteran's inactive pulmonary tuberculosis under 38 C.F.R. 
§ 4.97, Diagnostic Code 6731-6600.  

In May 1999, the veteran testified before the undersigned 
Board Member that he experienced pains in his chest and 
feelings of heaviness which he attributed to his 
tuberculosis.  He stated that he suffered from weakness which 
he attributed to oxygen deprivation related to his 
tuberculosis.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

As previously noted, the RO initially evaluated the veteran's 
inactive pulmonary tuberculosis under the schedular criteria 
effective in 1950.  He has been rated under Diagnostic Code 
6721.  Public Law 90-493 repealed section 356 of title 38, 
United States Code, which had provided graduated ratings for 
inactive tuberculosis.  The section repealed, however, still 
applies to the case of any veteran who on August 19, 1968, 
was receiving or entitled to receive compensation for 
tuberculosis.  38 C.F.R. § 4.96(b) (1998).  Where a veteran 
is receiving, or was entitled to receive, compensation for 
pulmonary tuberculosis on August 19, 1968, inactive, chronic 
pulmonary tuberculosis warrants a 100 percent evaluation for 
two years after the date of inactivity, following active 
pulmonary tuberculosis which was clinically identified during 
active service or subsequently thereto.  This 100 percent 
rating will be reduced to 50 percent when medical authorities 
report that the disabled individual has failed to submit to 
examination or to follow prescribed treatment.  A 50 percent 
rating is assigned during the period from the third through 
the sixth years after the date of inactivity, and a 30 
percent rating is assigned during the period from the seventh 
through the eleventh years after the date of inactivity.  A 
30 percent rating is also warranted following far advanced 
lesions diagnosed at any time while the disease process was 
active.  38 C.F.R. § 4.89.  Since the veteran was receiving 
compensation for his service-connected pulmonary tuberculosis 
prior to August 19, 1968, the Board must consider these 
criteria.  

With regard to rating formulas, the Board also notes that, by 
regulatory amendment effective October 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
respiratory disorders in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 
46720-46731 (1996).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The effective date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Id., Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  The Board notes, again, that although 
38 C.F.R. § 4.97 was amended effective October 7, 1996, the 
criteria for rating pulmonary tuberculosis, where the veteran 
was entitled to compensation on August 19, 1968, was not 
changed, i.e., those changes do not apply where the veteran 
was rated pursuant to Diagnostic Codes 6721 through 6724 
involving protected ratings under Public Law 90-493.  See 58 
Fed. Reg. 4962, 4964 (1993). 

In view of the aforementioned pertinent law and regulations, 
the Board must at this time determine whether the veteran is 
entitled to an evaluation in excess of 50 percent prior to 
October 7, 1996, based solely on the criteria in effect at 
that time.  Thereafter, it must determine whether the veteran 
is entitled to an evaluation in excess of 60 percent from 
October 7, 1996, under any of the applicable aforementioned 
rating formulas based on the primary manifestation of his 
lung condition.  In this case, as a result of the remand, the 
RO has evaluated the veteran's inactive tuberculosis with 
tuberculous pleural effusion under both the former and the 
revised criteria in determining that an increased evaluation 
was warranted from October 7, 1996.  The Board notes that the 
veteran's 50 percent rating for pulmonary tuberculosis, far 
advanced, inactive, with tuberculous pleural effusion, 
inactive, is protected and may not now be disturbed.  
However, as the veteran has not had active tuberculosis since 
1969, he is not entitled to an increased evaluation under the 
old criteria found at Diagnostic Code 6724, at any relevant 
time.  Thus, the 50 percent rating is appropriate under the 
rating schedule for the period prior to October 7, 1996.  
With regard to the period from October 7, 1996, onward, it is 
noted that the veteran's tuberculosis has remained inactive.  
Thus, he is not entitled to an increased evaluation under the 
old criteria for this time period.

The Board has also considered whether higher evaluations for 
the disability at issue are warranted under other alternative 
diagnostic codes.  Under the provisions of the rating 
schedule in effect both before and after October 7, 1996, the 
50 percent rating assigned under old diagnostic code in this 
case may not be combined with ratings for other respiratory 
disabilities.  38 C.F.R. § 4.97, Note (2) following 
Diagnostic Code 6724.  However, the Board notes that the 
veteran's service-connected respiratory disorder has also 
characterized by a pleural effusion with a history of left 
fibrotic pleurisy, and while a separate evaluation is not in 
order for this symptomatology, the Board has considered 
whether ratings which consider this manifestation may provide 
a higher evaluation.  See also VAOPGCPREC 13-92; Fed. Reg. 
49,746 (1992) (VA General Counsel held that a change in 
diagnoses, followed by a modification in the diagnostic code 
assigned, had no effect on the service-connected status of a 
given condition.).  

In this regard, under 38 C.F.R. § 4.97, Diagnostic Code 6810 
(1996) (in effect prior to October 7, 1996), chronic 
serofibrinous pleurisy following lobar pneumonia and other 
acute diseases of the lungs or pleural cavity, without 
emphysema, was considered a nondisabling condition, except 
with diaphragmatic pleurisy, pain in the chest, obliteration 
of costophrenic angles, or tenting of the diaphragm, in which 
case a maximum 10 percent evaluation was warranted.  Under 38 
C.F.R. § 4.97, Diagnostic Code 6811 (1996) (in effect prior 
to October 7, 1996), a 10 percent evaluation was warranted 
for moderate purulent pleurisy (empyema) with some 
embarrassment of respiratory function.  A 30 percent 
evaluation required moderately severe purulent pleurisy with 
residual marked dyspnea or cardiac embarrassment on moderate 
exertion.  Severe purulent pleurisy, with extensive pleural 
or pleuropericardial adhesion, marked restriction of 
respiratory excursions and chest deformity which was 
intractable to treatment warranted a 60 percent evaluation.  
An 80 percent evaluation was available for very severe 
purulent pleurisy when in addition to the findings and 
symptoms outlined under "severe" there is persistent 
underweight, with marked weakness and fatigability on slight 
exertion.  A 100 percent evaluation was warranted following 
intrapleural or extrapleural pneumolysis.  

The October 1996 amendments pertaining to evaluation of the 
respiratory systems eliminated Diagnostic Codes 6810 and 
6811.  Pleurisy is now evaluated by analogy as chronic 
pleural effusion or fibrosis under a general rating formula 
for restrictive lung disease.  38 C.F.R. § 4.97, Diagnostic 
Codes 6845 (1998).  See Karnas, 1 Vet. App. 312, 313.  Under 
the appropriate formula, a 60 percent evaluation is warranted 
when FEV-1 is 40 to 55 percent of predicted, or when the 
ratio of FEV-1 to FVC is 40 to 55 percent, or when DLCO (SB) 
is 40 to 55 percent of predicted, or when there is maximum 
oxygen consumption of 15 to 20 ml/kg/min(with cardio or 
respiratory limit).  The next higher rating, 100 percent, is 
warranted when FEV-1 is less than 40 percent of predicted, or 
when the ratio of FEV-1 to FVC is less than 40 percent, or 
when DLCO (SB) is less than 40 percent of predicted, or when 
maximum oxygen consumption is less than 15 to 20 ml/kg/min 
(with cardio or respiratory limit).  A 100 percent rating is 
also warranted under Diagnostic Code 6845 for cardiac 
involvement such as cor pulmonale, or right ventricular 
hypertrophy, or pulmonary hypertension, or episodes of acute 
respiratory failure, or if outpatient oxygen therapy is 
required.  As noted above, the veteran's inactive pulmonary 
tuberculosis is currently at the 60 percent level.  38 C.F.R. 
§ 4.97, Diagnostic Code 6845.

Based on the foregoing, and as an alternative to the ratings 
for tuberculosis, the Board has considered the assignment of 
an increased evaluation under either the old Diagnostic Code 
6811 or the new Diagnostic Code 6845.  The Board notes that 
the evidence relevant to this appeal does not indicate that 
the symptomatology necessary for a higher evaluation under 
either set of diagnostic criteria has been present during the 
pendency of this appeal.  In fact, there is some question as 
to whether the veteran has, in fact, had purulent pleurisy or 
instead pleural scarring, as noted by the most recent VA 
examiner in June 1998, during the course of these 
proceedings.  Based on a careful review of the evidence 
associated with this appeal, the Board finds that the old 
criteria would not provide a basis for a higher evaluation 
either prior to or from October 1996.

However, the Board does note that the evidence does reflect 
that the veteran has a longstanding and recent history of 
left pleural effusion.  Although the Board has considered an 
evaluation in excess of 60 percent from October 1996 under 
the revised criteria, the Board concludes that an evaluation 
in excess of 60 percent for inactive pulmonary tuberculosis 
with tuberculous pleural effusion is not warranted under 
Diagnostic Code 6845, as pertinent requirements for a 100 
percent evaluation are not met under the formula.  Medical 
evidence includes the veteran's recent pulmonary function 
examination which revealed a post bronchodilator FEV-1 value 
of 44 percent predicted and an FEV-1/FVC value of 80 percent.  
Accordingly, as both of these values are above 40 percent, 
the DLCO adjusted value was 95 percent, and there was no 
reported maximum oxygen consumption of less than 15 
ml/kg/min, a 100 percent evaluation is not warranted under 
Diagnostic Code 6845.  Although the Board notes that the RO 
granted a 60 percent disability evaluation for this 
disability at issue under the revised provisions of 
Diagnostic Codes 6731-6600, the Board notes that a 60 percent 
evaluation could have been assigned under Diagnostic Code 
6845, as set forth above.  Thus, although the Board finds 
that the veteran is entitled to a 60 percent disability 
evaluation from October 1996 based on the foregoing, the 
Board must also conclude that the veteran is not entitled to 
a higher evaluation under the applicable rating criteria.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of the currently assigned 60 percent for pulmonary 
tuberculosis, far advanced, inactive, with tuberculous 
pleural effusion, inactive, effective from October 7, 1996, 
and against the claim for an evaluation in excess of 50 
percent for that disability prior to October 7, 1996.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1997) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board would point out, however, 
that in Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held 
that the Board does not have jurisdiction to award an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  

In the instant case, however, there has been no showing that 
the veteran's inactive pulmonary tuberculosis has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  While the veteran indicated in written 
statements, as well as during his hearings both before the RO 
and at BVA, that his inactive pulmonary tuberculosis made it 
difficult to find employment, he made no specific contentions 
that this disability had markedly interfered with any 
particular job (i.e. beyond that contemplated in the current 
ratings).  Under these circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 50 percent for pulmonary 
tuberculosis, far advanced, inactive, with tuberculous 
pleural effusion, inactive, prior to October 7, 1996, is 
denied.

An evaluation in excess of 60 percent for pulmonary 
tuberculosis, far advanced, inactive, with tuberculous 
pleural effusion, inactive, from October 7, 1996, is denied.  

		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

